SIMMS, Judge.
Plaintiff in Error, Joe C. Phillips, hereinafter referred to as the defendant, was convicted in the District Court of Washington County for the offense of Pointing A Deadly Weapon, (No. A-16,103) sentenced to One Year in the County Jail; and the offense of Resisting an Officer, (No. A-16,104) sentenced to $150.00 Fine, and appeals to this Court alleging numerous assignments of error.
This Court has examined the records filed herein, and finding nothing that would justify modification or reversal, are of the opinion that the judgment and sentence in each case should be, and the same is, hereby affirmed.
BUSSEY, P. J., concurs.
BRETT, J., not participating.